Order entered June 29, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00548-CV

              IN THE INTEREST OF J.P.M., V.M., AND A.M., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-14-22610

                                          ORDER
       Before the Court is the court reporter’s June 27, 2018 request for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to July 30, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE